Citation Nr: 1435363	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-45 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date prior to April 22, 2008, for the award of special monthly compensation based on the loss of use of the right eye with blindness, having only light perception.

2.  Entitlement to an effective date prior to April 22, 2008, for the award of special monthly compensation based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an effective date prior to April 22, 2008, for the award of special monthly compensation (SMC) based on loss of use of the right eye with blindness, having only light perception, as well as an effective date prior to the same date for the award of SMC based on the need for aid and attendance.  He asserts that he should have an effective date dating to well before this date and noted that he had filed for loss of use of his eyes in October 2004.  See May 2008 Notice of Disagreement (NOD).  

In addition to the basic rate of compensation payable on the basis of degree of disability, special monthly compensation is payable for additional levels of disability such as blindness of one eye having only light perception. 38 U.S.C.A 1114(k) (West 2002); 38 C.F.R. § 3.350 (2013).  Loss of use or blindness of one eye, having only light perception, exists when there is inability to recognize test letters at 1 foot and when further examination of the eye reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at 3 feet. Lesser extents of vision, particularly perception of objects, hand movements, or counting fingers at distances less than 3 feet is considered of negligible utility.  38 C.F.R. § 3.350(a)(4) (2013).

A Veteran entitled to receive nonservice-connected pension may receive pension at a higher, special monthly rate if he needs regular aid and attendance of another individual to conduct routine activities necessary for daily life.  38 U.S.C.A. § 1521(d).  A person is considered to need regular aid and attendance if he is a patient in a nursing home due to mental or physical incapacity; or helpless or blind, or so nearly helpless or blind as to need or require the regular aid and attendance of another individual; or establishes a factual need of aid and attendance under 38 C.F.R. § 3.352(a) criteria.  38 C.F.R. § 3.351(b)(c)(2013).

Generally, the effective date of an award of increased compensation for service-connected disability (such as special monthly compensation) shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  A specific claim in the form prescribed by the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010).

There is an exception in that the effective date may the earliest date as of which it is ascertainable that an increase in disability has occurred, provided that the application therefor is received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Applicable statutory and regulatory provisions require VA look to all communications from the veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 C.F.R. §§ 3.1(p), 3.155(a) (2013); see Servello v. Derwinski, 3 Vet. App. 196 (1992).

Further development is necessary to decide the claims.  A review of the record indicates that there may be outstanding and relevant VA records. 

Of record is an August 2004 VA eye examination report.  The record documents that the Veteran had been seen previously by VA optometry in March 2004.  However, a review of the claims file discloses no VA records dated in March 2004.  VA has obtained medical records dated from October 29, 1992, through November 9, 2001, an August 2002 VA eye examination report, VA records dated in July and August 2005, an April 2006 VA examination report, an October 2006 VA optometry consult, and VA records dated from August 1, 2007, through May 7, 2008, and September 2009 through September 2010.  Notably, a handwritten post-it note dated in September 2010 documents that records from January 4, 2008, through September 5, 2010, were reviewed by the RO, but that only documents dated from September 4, 2009, and on were associated with the claims file due to "the large volume of records."  It thus appears that there are outstanding VA records.  Of particular concern are those dated in the year prior to the April 2006 claim for an increase, which may affect the outcome of this appeal.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Consequently, the Board finds that VA must attempt to obtain any VA records not currently associated with the claims file, particularly any dated from approximately November 9, 2001, through January 4, 2008, and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA medical records not currently associated with the record, particularly any records dated November 9, 2001, through January 4, 2008..  If there are no such records, documentation to this effect should be associated with the record and communicated to the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  After the requested development has been completed, and after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L .BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



